internal_revenue_service number release date department of the treasury washington dc index number third party communication none date of communication not applicabie person to contact id no telephone number refer reply to cc tege eb qp3 plr-t-103173-15 date date state s employer a plan x statute s ordinance a dear this letter is in response to your request dated date as supplemented by correspondence dated date date and date for a ruling on the proper federal_income_tax treatment of certain contributions to a retirement_plan under sec_414 of the internal_revenue_code the code’ the following facts and representations are submitted under penalties of perjury in support of your request employer a is a municipal corporation and political_subdivision of state s employer a sponsors plan x which is intended to be a qualified_plan under sec_401 a code and a governmental_plan under sec_414 of the plr-t-103173-15 plan x is mandated by statute s which requires that all active participants allow a withholding of a specified percentage of compensation or determined by when participation in plan x began the pick-up feature of the plan which was implemented by ordinance a specifies that these amounts will be picked up by employer a so that the contributions of all active participants are intended to qualify as pick-up contributions under sec_414 of the code as such these contributions while designated as employee contributions will be treated as employer contributions for federal_income_tax purposes ordinance a was signed on date and was effective at the beginning of the following pay_period under ordinance a participants of plan x do not have the option to receive the specified contribution amounts directly instead of having such contributions paid_by employer a into pian x based on the above facts and representations you request the following rulings the provisions of plan x regarding the pick-up contributions satisfy the requirements of sec_414 the mandatory_contributions made by employees pursuant to salary reduction and picked up by employer a in accordance with sec_414 will be treated as employer contributions for federal_income_tax purposes no part of the pick-up contributions picked up by employer a in accordance with h will be includible as gross_income for federal_income_tax purposes in the year of the contribution sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_402 of the code generally provides that any amount actually distributed to any recipient by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 a of the code shall be taxable to the recipient in the taxable_year of the distribution under sec_72 of the code relating to annuities sec_1_402_a_-1 i of the income_tax regulations the regulations provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 of the code for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 of the code the employee is not required to include such contribution in his or her income except for the year or years in which such contribution is distributed or made available to him or her sec_414 of the code provides that any amount contributed to an employees’ plr-t-103173-15 trust described in sec_401 of the code shall not be treated as having been made by the employer if it is designated as an employee contribution sec_414 of the code provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shail be treated as employer coniributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been described in a series of revenue rulings in revrul_77_462 1977_2_cb_358 the employer schooi district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling also held that under the provisions of sec_3401 of the code the school district’s contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick- up arrangement revrul_2006_43 r b amplifying and modifying rev_rul plr-t-103173-15 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick up employee contributions to a plan qualified under sec_401 a of the code so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked up by the employing unit under sec_414 of the code if certain conditions are satisfied including that the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases summarizing the requirements of revrul_81_35 revrul_81_36 revrul_87_10 and revrul_2006_43 in order to have a valid pick-up arrangement employer a must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the required specification of designated employee contributions must be completed before the period to which such contributions relate employer a must take formal action through a person duly authorized to do so to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions the action must apply only prospectively and be evidenced by a contemporaneous written document an employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by employer a to the pension_plan further the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1 k - a of the regulations with respect to designated employee contributions in the present case plan x satisfies the criteria set forth in revrul_81_35 revrul_81_36 and revrul_2006_43 ordinance a as authorized by statute s provides that employer a salaries and contributed by employer a to plan x employer a took formal action by shall pick up the mandatory_contributions deducted from employees' plr-t-103173-15 enacting ordinance a on date prior to the first pay_period during which mandatory employee contributions were made for active participants in addition no provision of statute s provides active participants with the option to choose to receive the contributed amounts directly instead of having them paid_by employer a to plan x also employees do not have a cash or deferred election right with respect to the designated employee contributions accordingly the contributions being picked up by employer a meet the requirements of h of the code having concluded that the contributions meet the requirements of sec_414 of the code we also conclude that the mandatory_contributions made by the employees to plan x and picked up by employer a shall be treated as employer contributions and will not be included in the current gross_income of the employees for federal_income_tax purposes in the year in which contributions are made to plan x these amounts will be includibie in the employees' or their beneficiaries’ gross_income only in the taxable_year in which they are distributed to the extent that the contributions are being made pursuant to a salary reduction agreement in general all payments of remuneration by an employer for services performed by an employee are subject_to taxes under fica unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment_fica_taxes include social_security and medicare taxes sec_3121 of the code provides that other than the social_security_tax wage_base limitation nothing in sec_3121 excludes from the term wages any amount picked up as an employer_contribution under sec_414 if the pick-up arrangement is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for these purposes the term salary reduction agreement’ includes any salary reduction arrangement regardless of whether there is approval or choice of participation by individual employees or whether such approval or choice is mandated by state statute h_r conf_rep no 98th cong 2d sess see also public employees’ retirement board v shalala f 3rd cir in addition under sec_3121 of the code if an employee's services are covered ie included in employment for social_security_tax purposes pick-up contributions under sec_414 of the code that are made pursuant to a salary reduction agreement are generally subject_to social_security_taxes unless the maximum wage_base exception applies also under sec_3121 of the code if an employee’s services are covered ie included in employment for medicare_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are subject_to medicare taxes without any limit based on the_amount_of_wages this does not constitute a ruling on whether the pick-up contributions are made pursuant to a salary reduction agreement for fica tax purposes this ruling is based on the assumption that plan x satisfies the qualification plr-t-103173-15 requirements set forth in sec_401 of the code and constitutes a governmental_plan within the meaning of sec_414 of the code at all relevant times except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penaity of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours pamela r kinard senior technician reviewer qualified_plans branch tax exempt and government entities ce
